Opinión disidente del
Juez Asociado Señor Hernández Denton,
a la cual se une el Juez Presidente Señor An-dréu García.
Disentimos de la sentencia emitida por este Tribunal por entender que el registro sin orden efectuado en el ne-gocio del acusado fue irrazonable. Un análisis de los inci-dentes del caso a la luz de la normativa constitucional apli-cable nos ha convencido de que el consentimiento estuvo viciado y que no se dieron los elementos necesarios para efectuar un registro incidental a un arresto.
*812La determinación de si el consentimiento para un regis-tro o incautación fue o no voluntario es una cuestión de hecho que ha de ser resuelta por el foro de instancia. En el caso de autos, el Tribunal Superior (Hon. Hiram Torres Rigual, Juez) evaluó la prueba presentada y concluyó que el Ministerio Público no presentó suficiente evidencia para rebatir la presunción de irrazonabilidad e ilegalidad que engendra un registro e incautación sin orden. Por ende, ordenó la supresión de la evidencia. Coincidimos con su dictamen y lo confirmaríamos.
HH
Tomás Ramos Librán solicitó del Negociado de Vehícu-los Hurtados una investigación contra Midton Rodríguez. Alegó que Rodríguez y él permutaron sus vehículos y que éste dejó de hacer los pagos correspondientes al banco por dicho vehículo. Por su parte, Rodríguez le informó al inves-tigador que él había vendido el auto en cuestión a R & G Auto Brokers y que el dueño de la empresa, Eduardo Reynolds Román, le expidió un cheque sin fondos por seiscien-tos dólares ($600).
El agente Díaz Carrillo visitó R & G Auto Brokers y descubrió que Reynolds Román estaba operando su negocio sin la licencia de traficante de vehículos de motor y arras-tre, en violación de la Ley Núm. 141 de 20 de julio de 1960, según enmendada por la Ley Núm. 104 de 15 de julio de 1988 (9 L.P.R.A. sec. 436(e)). A raíz de este descubrimiento, el agente le leyó las advertencias de rigor y solicitó permiso para examinar todos los expedientes de los vehículos ven-didos por R & G Auto Brokers. Una vez obtuvo la autori-zación solicitada, el agente examinó los expedientes y, al encontrar otras violaciones de la ley, procedió a incautarse del vehículo comprado por R & G Auto Brokers y de todos los expedientes inspeccionados.
Como resultado de esta investigación, el Ministerio Pú-*813blico presentó veintiuna (21) acusaciones contra Reynolds Román por violaciones al Art. 18 de la Ley Núm. 8 de 5 de agosto de 1987 (9 L.RR.A. 3217) y a la Ley Núm. 104, supra. Oportunamente, Reynolds Román sometió ante el Tribunal Superior una moción para solicitar la desestima-ción de la acusación y una moción de supresión de evidencia.
El Tribunal Superior declaró con lugar la moción de de-sestimación por considerar que los catorce (14) cargos im-putados constituían un delito continuo y, por lo tanto, de-bían convertirse en uno (1) solo. En cuanto a la moción de supresión de evidencia, ésta fue declarada con lúgar por-que el tribunal determinó que el registro sin orden fue ilegal. En su resolución, el Tribunal Superior concluyó que “[e]l testimonio del acusado establece que firmó el acta con-sintiendo al registro, por la coacción del agente y el temor a que éste se incautara de todos los vehículos”. Apéndice, pág. 15. En su dictamen el Tribunal Superior resolvió que en el caso de autos no existieron las circunstancias espe-ciales que permiten el registro de los expedientes de los vehículos y que el agente debió obtener una orden judicial.
El Procurador General recurre ante nos mediante re-curso de certiorari para impugnar la supresión de la evidencia. En su escrito sostiene que la prueba desfilada revela que no hubo “el más mínimo indicio de coacción o coerción de parte del Estado, sino que además arrojó un documento firmado por el propio imputado donde éste da fe de haber entregado voluntariamente los expedientes en cuestión”. Petición de certiorari, pág. 4.
HH h-H
La Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, L.PR.A., Tomo 1, protege al ciudadano contra los registros y allanamientos irrazonables. Todo registro sin orden se presume irrazonable y, por ende, ilegal. Le corres-*814ponde al Ministerio Público rebatir la presunción de ilega-lidad, presentando prueba sobre las circunstancias espe-ciales que justificaron la intervención sin una orden judicial. Existen varias circunstancias especiales o excep-cionales a la norma constitucional de que todo registro, incautación y allanamiento debe realizarse con una orden judicial.
En su recurso el Procurador General sostiene que en el caso de autos las excepciones que son aplicables son el con-sentimiento al registro y el registro incidental al arresto válido.
La sentencia emitida por este Tribunal correctamente expone la normativa en Puerto Rico sobre los registros con-sentidos y establece que “la renuncia a la protección cons-titucional ha de hacerse por el titular de ésta, de forma expresa o implícita pero voluntaria”. Sentencia, pág. 806. Entendemos, además, que para constituir un consenti-miento voluntario, éste tiene que ser informado y libre de toda coacción, intimidación o coerción ejercida por los agentes del orden público. Véase la opinión disidente del Juez Asociado Señor Hernández Denton en Pueblo en interés menor N.O.R., 136 D.P.R. 949 (1994).
Para determinar si se consintió al registro es necesario examinar si hubo coacción, física o psicológica, a la luz del estado subjetivo vulnerable de quien la presta. Dicha de-terminación tiene que hacerse mediante un análisis deta-llado de la totalidad de las circunstancias. La prueba sobre la renuncia ha de ser clara, demostrativa de que no existió coacción verdadera de clase alguna, directa o indirectamente. Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 776 (1982). De ordinario, la decisión de si el consenti-miento fue voluntario es una cuestión de hecho que le compete al foro de instancia. Schneckloth v. Bustamante, 412 U.S. 218 (1973).
Por otro lado, la doctrina sobre el registro incidental a un arresto válido establece que es permisible un registro *815sin una orden de allanamiento efectuado en la persona del arrestado y del área que está a su alcance inmediato con el propósito de ocupar las armas que puedan ser utilizadas por la persona arrestada para agredir a los agentes del orden público o para intentar una fuga, o para ocupar evi-dencia que de otro modo el arrestado podría destruir. Pueblo v. Costoso Caballero, 100 D.P.R. 147 (1971); Pueblo v. Malavé González, 120 D.P.R. 470, 477 (1988).
r — i HH HH
En el caso de autos el Tribunal Superior examinó minu-ciosamente las circunstancias del arresto de Reynolds Ro-mán a la luz de su testimonio en corte y determinó que no se activaron ninguna de las excepciones a la normativa constitucional que presume la invalidez de un registro sin una orden. En particular, el foro de instancia concluyó que las circunstancias en que se efectuó el arresto no justifica-ban el registro e incautación de los expedientes de los vehículos.
Su decisión está adecuadamente fundamentada. En ningún momento estuvo en peligro la vida del agente in-vestigador ni tampoco se demostró que había que incau-tarse de los expedientes para evitar que fuesen destruidos. Como los expedientes no estaban en el área inmediata de Reynolds Román, no podían ser destruidos por éste. Tam-poco constituían un arma que podía ser utilizada por el acusado para agredir al agente o para intentar la fuga.
En cuanto al consentimiento al registro, el Tribunal Superior determinó que éste estuvo viciado porque “[e]l acu-sado consintió al registro ante el temor de que fuesen con-fiscados todos sus vehículos”. Apéndice, pág. 14. El foro de instancia oyó a todos los testigos y se convenció de que Reynolds Román psicológicamente había sido coaccionado por el agente. Considerando que el Tribunal Superior escu-chó a los testigos, incluso al acusado, y tomó una determi-*816nación después de dirimir la credibilidad, confirmaríamos su dictamen. El Tribunal Superior adjudicó credibilidad y esta Curia no debe intervenir con dicha determinación, ya que no se nos ha demostrado que existe error grave o ma-nifiesto, prejuicio, pasión o parcialidad. Recordemos el principio reiterado de que los tribunales de instancia se encuentran en mejor posición de apreciar y aquilatar la prueba presentada y que su apreciación merece gran defe-rencia por el tribunal apelativo. Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299 (1991).
Por estar de acuerdo con el análisis de los hechos y la interpretación del derecho del Tribunal Superior, confirma-ríamos su resolución. La prueba presentada por el Minis-terio Fiscal no fue suficiente para rebatir la presunción de ilegalidad del registro llevado a cabo sin una orden. El de-recho a la intimidad del ser humano es muy preciado y es nuestra obligación proteger a las personas contra los regis-tros e incautaciones irrazonables por parte de los agentes del orden público. Disentimos.